           Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIAM SHAW,                                        Case No. 1:20-cv-01087-EPG (PC)
12                    Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
13         v.                                             RECOMMENDING THAT THIS ACTION
                                                          PROCEED ON PLAINTIFF’S EIGHTH
14   WOODS, et al.,                                       AMENDMENT SEXUAL ASSAULT
                                                          CLAIM AGAINST DEFENDANT
15                    Defendants.                         SHEARER AND THAT PLAINTIFF’S
16                                                        FAILURE TO PROTECT CLAIM BE
                                                          DISMISSED
17
                                                          (ECF No. 1)
18
19                                                        OBJECTIONS, IF ANY, DUE WITHIN
                                                          TWENTY-ONE (21) DAYS
20
                                                          ORDER DIRECTING CLERK TO ASSIGN
21                                                        DISTRICT JUDGE

22          William Shaw (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

23   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint

24   commencing this action on August 3, 2020. (ECF No. 1). The complaint is before this Court

25   for screening.

26          The Court has reviewed the complaint and finds that the following claim should

27   proceed past the screening stage: Plaintiff’s Eighth Amendment sexual assault claim against

28   defendant Shearer. The Court also finds that Plaintiff’s complaint fails to state a failure to

                                                      1
            Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 2 of 7



 1   protect claim.
 2           Accordingly, the Court issues these findings and recommendations to the assigned
 3   district judge, recommending that this case proceed on Plaintiff’s Eighth Amendment sexual
 4   assault claim against defendant Shearer and that Plaintiff’s failure to protect claim be
 5   dismissed.
 6           Plaintiff has twenty-one days from the date of service of these findings and
 7   recommendations to file his objections.
 8           I.       SCREENING REQUIREMENT
 9           The Court is required to screen complaints brought by prisoners seeking relief against a
10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
11   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
12   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
13   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
14   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 10), the Court may
15   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
16   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
17   determines that the action or appeal fails to state a claim upon which relief may be granted.”
18   28 U.S.C. § 1915(e)(2)(B)(ii).
19           A complaint is required to contain “a short and plain statement of the claim showing
20   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
21   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
23   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
24   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
25   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
26   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
27   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
28   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a

                                                        2
             Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 3 of 7



 1   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
 2            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 3   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
 4   pro se complaints should continue to be liberally construed after Iqbal).
 5            II.       SUMMARY OF PLAINTIFF’S COMPLAINT
 6            Plaintiff alleges as follows in his complaint:
 7            Plaintiff alleges that on May 28, 2019, at approximately 12:30 p.m., he was sexually
 8   assaulted by Correctional Officer Shearer while attending a medical appointment.1 Plaintiff
 9   alleges that Correctional Officer Shearer “grab[b]ed my ass like [I] was his personal property”
10   in front of two other correctional officers. One of the officers who witnessed the assault was
11   Correctional Officer Woods.
12            III.      ANALYSIS OF PLAINTIFF’S COMPLAINT
13                      A. Section 1983
14            The Civil Rights Act under which this action was filed provides:
15                   Every person who, under color of any statute, ordinance, regulation, custom,
                     or usage, of any State or Territory or the District of Columbia, subjects, or
16                   causes to be subjected, any citizen of the United States or other person
                     within the jurisdiction thereof to the deprivation of any rights, privileges, or
17
                     immunities secured by the Constitution and laws, shall be liable to the party
18                   injured in an action at law, suit in equity, or other proper proceeding for
                     redress....
19
20   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

21   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,

22   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see

23   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los

24   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.

25   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

26            To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted

27
            1
28            It is not clear if the incident took place at California State Prison, Corcoran, or California State Prison,
     Sacramento.

                                                                3
           Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 4 of 7



 1   under color of state law, and (2) the defendant deprived him of rights secured by the
 2   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
 3   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
 4   “under color of state law”). A person deprives another of a constitutional right, “within the
 5   meaning of § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or
 6   omits to perform an act which he is legally required to do that causes the deprivation of which
 7   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
 8   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
 9   causal connection may be established when an official sets in motion a ‘series of acts by others
10   which the actor knows or reasonably should know would cause others to inflict’ constitutional
11   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
12   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
13   Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
14   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
15          A plaintiff must demonstrate that each named defendant personally participated in the
16   deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual
17   connection or link between the actions of the defendants and the deprivation alleged to have
18   been suffered by the plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.
19   658, 691, 695 (1978).
20                  B. Sexual Assault in Violation of the Eighth Amendment
21          Sexual harassment or abuse of an inmate by a prison official is a violation of the Eighth
22   Amendment. Wood v. Beauclair, 692 F.3d 1041, 1046, 1051 (9th Cir. 2012) (citing Schwenk v.
23   Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000)). In evaluating such a claim, “courts consider
24   whether ‘the official act[ed] with a sufficiently culpable state of mind’”—the subjective
25   component—“and if the alleged wrongdoing was objectively ‘harmful enough’ to establish a
26
     constitutional violation”—the objective component. Wood, 692 F.3d at 1046 (alteration in
27
     original) (quoting Hudson v. McMillian, 503 U.S. 1, 8 (1992)). As “sexual assault serves no
28

                                                      4
              Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 5 of 7



 1   valid penological purpose … where an inmate can prove that a prison guard committed a sexual
 2   assault, we presume the guard acted maliciously and sadistically for the very purpose of
 3   causing harm, and the subjective component of the Eighth Amendment claim is satisfied.”
 4   Bearchild v. Cobban, 947 F.3d 1130, 1144 (9th Cir. 2020) (citing Wood, 692 F.3d at 1050;
 5   Schwenk, 204 F.3d at 1196 n.6). “Any sexual assault is objectively ‘repugnant to the
 6
     conscience of mankind’ and therefore not de minimis for Eighth Amendment purposes.”
 7
     Bearchild, 947 F.3d at 1144 (quoting Hudson, 503 U.S. at 10).
 8
              In sum,
 9
                        a prisoner presents a viable Eighth Amendment claim where he
10                      or she proves that a prison staff member, acting under color of
                        law and without legitimate penological justification, touched the
11                      prisoner in a sexual manner or otherwise engaged in sexual
                        conduct for the staff member’s own sexual gratification, or for
12                      the purpose of humiliating, degrading, or demeaning the prisoner.
13
     Bearchild, 947 F.3d at 1144.
14
              Plaintiff alleges that defendant Shearer “grab[b]ed my ass like [I] was his personal
15
     property.” Liberally construing Plaintiff’s complaint, the Court finds that Plaintiff’s Eighth
16
     Amendment sexual assault claim against defendant Shearer should proceed past the screening
17
     stage.
18
                        C. Failure to Protect in Violation of the Eighth Amendment
19
              To establish a failure to protect claim, the prisoner must establish that prison officials
20
     were deliberately indifferent to a sufficiently serious threat to the prisoner’s safety. Farmer v.
21
     Brennan, 511 U.S. 825, 837 (1994). “‘Deliberate indifference’ has both subjective and
22
     objective components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013).
23
     The prisoner must show that “the official [knew] of and disregard[ed] an excessive risk to
24
     inmate ... safety; the official must both be aware of facts from which the inference could be
25
     drawn that a substantial risk of serious harm exists, and [the official] must also draw the
26
     inference.” Farmer, 511 U.S. at 837. “Liability may follow only if a prison official ‘knows
27
     that inmates face a substantial risk of serious harm and disregards that risk by failing to take
28

                                                        5
             Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 6 of 7



 1   reasonable measures to abate it.’” Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at
 2   847).
 3           Plaintiff alleges that two correctional officers witnessed defendant Shearer sexually
 4   assault him. However, there are no allegations suggesting that these officers had the
 5   opportunity to take to reasonable measures to protect Plaintiff from defendant Shearer. The
 6   only allegation against these officers is that they were present when defendant Shearer grabbed
 7   Plaintiff.
 8           As there are no allegations suggesting that these officers had the opportunity to take
 9   reasonable measures to protect Plaintiff but failed to do so, the Court finds that Plaintiff has
10   failed to state a failure to protect claim against these officers.
11           IV.      CONCLUSION AND RECOMMENDATIONS
12           The Court has screened the complaint and finds that Plaintiff’s Eighth Amendment
13   sexual assault claim against defendant Shearer should proceed past the screening stage. The
14   Court also finds that Plaintiff’s complaint fails to state a failure to protect claim.
15           Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
16           1. This case proceed on Plaintiff’s Eighth Amendment sexual assault claim against
17                 defendant Shearer; and
18           2. Plaintiff’s failure to protect claim be dismissed.
19           These findings and recommendations will be submitted to the United States district
20   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
21   twenty-one (21) days after being served with these findings and recommendations, Plaintiff
22   may file written objections with the Court. The document should be captioned “Objections to
23   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
24   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
25   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
26   (9th Cir. 1991)).
27   \\\
28   \\\

                                                        6
           Case 1:20-cv-01087-DAD-EPG Document 12 Filed 09/03/20 Page 7 of 7



 1          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 2   judge to this case.
 3
     IT IS SO ORDERED.
 4
 5
        Dated:     September 2, 2020                       /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
